DETAILED ACTION
Claims 1-23 are allowed. The following is an examiner’s statement of reasons for allowance: 

Chou et al. (US 9,385,735) and Storm (US 7,880,779) are considered to be the closest relevant art to the claimed invention. Chou (Figs. 2, 5, and 8) discloses a partial schematic diagram of a readout circuit 110 of an image sensor, comprising: a plurality of capacitors 210a-d and a comparator 114 configured to compare a voltage waveform output by an image pixel and applied to the comparator via the readout line 112 to a reference voltage waveform, wherein the reference voltage waveform corresponds to a voltage applied to the comparator by at least one of the a baseline reference generator 108, the ramp generator 106, or the DC generator 104. Storm (Fig. 1-3) discloses an image sensor (col. 1, line 5-7) that includes a four-pixel transistor 100 coupled to a column current source 110 and sampling capacitors 120; a comparator 130/COMP1; and a single slope ADC 200. The image sensor further includes an additional section 300 (Fig. 3) configured to correct errors/artifacts in an active pixel sensor (col. 3, lines 49-60). 

Regarding claims 1-11 and 23, neither Chou nor Storm teaches or suggests the claimed invention as a whole, in particular, the features of: adjusting, during a first stage of the multi-stage conversion, a first voltage on the bottom plate of either the first sampling capacitor or the second sampling capacitor using a first circuit of the conversion circuit; adjusting, during a second stage of the multi-stage conversion, a second voltage on the bottom plate of the other of the first sampling capacitor or the second 15sampling capacitor using a second circuit of the conversion circuit; and converting a difference between the first output voltage and the second 

Regarding claims 12-18 and 22, neither Chou nor Storm teaches or suggests the claimed invention as a whole, in particular: a first circuit configured to adjust a first voltage on the bottom plate 20of the either the first sampling capacitor or the second sampling capacitor during a first stage of the multi-stage conversion; a second circuit configured to adjust a second voltage on the bottom plate of the other of the first sampling capacitor or the second sampling capacitor during a second stage of the multi-stage conversion, 25wherein the conversion circuit is configured to convert a difference between the first output signal and the second output signal by comparing the first and second output voltages on the top plates of the first and second sampling capacitors. Therefore, the claims are allowed. 

Regarding claims 19-21, neither Chou nor Storm teaches or suggests the claimed invention as a whole, in particular: the features of: adjusting, during a first stage of the multi-stage conversion, a first voltage on the bottom plate of either the first sampling capacitor or the second sampling capacitor using a first circuit of the conversion circuit; adjusting, during a second stage of the multi-stage conversion, a second voltage on the bottom plate of the other of the first sampling capacitor or the 30second sampling capacitor using a second circuit of the conversion circuit; and Attorney Docket No. 3867.492US138converting a difference between the first output voltage and the second output voltage by comparing the first and second output voltages on the top plates of the first and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845
Phone: 571-272-1809